Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”) is made and entered
into by and between Charah, LLC, a Kentucky limited liability company (the
“Company”), and Scott Sewell (“Employee”) effective as of June 10, 2019 (the
“Effective Date”) and amends and replaces that certain Employment Agreement
between Employee and the Company dated January 13, 2017, as amended on each of
June 1, 2018 and January 23, 2019 (the “Prior Agreement”). Charah Solutions,
Inc., a Delaware corporation and parent of the Company (the “Parent”), enters
into this Agreement for the limited purposes of acknowledging and agreeing to
Section 3(c).

1. Employment. During the Employment Period (as defined in Section 4), the
Company shall employ Employee, and Employee shall serve, as President and Chief
Executive Officer of the Company and the Parent and in such other position or
positions as may be assigned from time to time by the board of directors (the
“Board”).

2. Duties and Responsibilities of Employee.

(a) During the Employment Period, Employee shall devote Employee’s best efforts
and full business time and attention to the businesses of the Parent and its
direct and indirect subsidiaries as may exist from time to time, including the
Company (collectively, the Parent and its direct and indirect subsidiaries are
referred to as the “Company Group”) as may be requested by the Board from time
to time. Employee’s duties and responsibilities shall include those normally
incidental to the position(s) identified in Section 1, as well as such
additional duties as may be assigned to Employee by the Board from time to time,
which duties and responsibilities may include providing services to other
members of the Company Group in addition to the Company. Employee may, without
violating this Section 2(a): (i) as a passive investment, own publicly traded
securities in such form or manner as will not require any services by Employee
in the operation of the entities in which such securities are owned; (ii) engage
in charitable and civic activities; or (iii) with the prior written consent of
the Board, engage in other personal and passive investment activities, in each
case, so long as such ownership, interests or activities do not interfere with
Employee’s ability to fulfill Employee’s duties and responsibilities under this
Agreement and are not inconsistent with Employee’s obligations to any member of
the Company Group or competitive with the business of any member of the Company
Group.

(b) Employee hereby represents and warrants that Employee is not the subject of,
or a party to, any employment agreement, non-competition, non-solicitation,
restrictive covenant or non-disclosure agreement, or any other agreement,
obligation, restriction, or understanding that would prohibit Employee from
executing this Agreement or fully performing each of Employee’s duties and
responsibilities hereunder, or would in any manner, directly or indirectly,
limit or affect any of the duties and responsibilities that may now or in the
future be assigned to Employee hereunder. Employee expressly acknowledges and
agrees that Employee is strictly prohibited from using or disclosing any
confidential information belonging to any prior employer in the course of
performing services for any member of the Company Group, and Employee promises
that Employee shall not do so. Employee shall not introduce documents or other
materials containing confidential information of any prior employer to the
premises or property (including computers and computer systems) of any member of
the Company Group.



--------------------------------------------------------------------------------

(c) Employee owes each member of the Company Group fiduciary duties (including
(i) duties of loyalty and disclosure and (ii) such fiduciary duties that an
officer of the Parent owes under the laws of the State of Delaware), and the
obligations described in this Agreement are in addition to, and not in lieu of,
the obligations Employee owes each member of the Company Group under statutory
and common law.

3. Compensation.

(a) Base Salary. During the Employment Period, the Company shall pay to Employee
an annualized base salary of $525,000 (the “Base Salary”) in consideration for
Employee’s services under this Agreement, payable in substantially equal
installments in conformity with the Company’s customary payroll practices for
similarly situated employees as may exist from time to time, but no less
frequently than monthly.

(b) Short-Term Incentive Awards. Employee shall be eligible for discretionary
short-term incentive compensation with a target short-term incentive award equal
to 100% of Employee’s Base Salary for each calendar year that Employee is
employed by the Company hereunder (the “STI Award”). The performance targets
that must be achieved in order to be eligible for certain short-term incentive
levels shall be established by the Board (or a committee thereof) annually, in
its sole discretion, and communicated to Employee within the first ninety
(90) days of the applicable calendar year (the “STI Year”). Each STI Award, if
any, shall be paid as soon as administratively feasible after the Board (or a
committee thereof) certifies whether the applicable performance targets for the
applicable STI Year have been achieved, but in no event later than March 15
following the end of such STI Year. Notwithstanding anything in this
Section 3(b) to the contrary, no STI Award, if any, nor any portion thereof,
shall be payable for any STI Year unless Employee remains continuously employed
by the Company from the Effective Date through the date on which such STI Award
is paid.

(c) Annual Equity Awards. During the Employment Period, Employee shall be
eligible to receive annual awards under the Parent’s 2018 Omnibus Incentive Plan
or such other equity incentive plan of the Parent as may be in effect from time
to time (the “Incentive Plan”) in such amounts generally consistent with the
Company’s equity award guidelines as in effect from time to time. All Awards
granted to Employee under the Incentive Plan, if any, shall be in such amounts
and on such terms and conditions as the Board or a committee thereof shall
determine from time to time, and shall be subject to and governed by the terms
and provisions of the Incentive Plan as in effect from time to time and the
award agreements evidencing such awards. Nothing herein shall be construed to
give Employee any rights to any amount or type of grant or award except as
provided in an award agreement and authorized by the Board or a committee
thereof.

4. Term of Employment. The initial term of Employee’s employment under this
Agreement shall be for the period beginning on the Effective Date and ending on
the third (3rd) anniversary of the Effective Date (the “Initial Term”). On the
third (3rd) anniversary of the Effective Date and on each subsequent anniversary
thereafter, the term of Employee’s employment under this Agreement shall
automatically renew and extend for a period of twelve (12) months (each such
twelve (12)-month period being a “Renewal Term”) unless written notice of
non-renewal is delivered by either party to the other not less than sixty
(60) days prior to the expiration of the then-existing Initial Term or Renewal
Term, as applicable. Notwithstanding any other

 

2



--------------------------------------------------------------------------------

provision of this Agreement, Employee’s employment pursuant to this Agreement
may be terminated at any time in accordance with Section 7. The period from the
Effective Date through the expiration of this Agreement or, if sooner, the
termination of Employee’s employment pursuant to this Agreement, regardless of
the time or reason for such termination, shall be referred to herein as the
“Employment Period.”

5. Business Expenses. Subject to Section 23, the Company shall reimburse
Employee for Employee’s reasonable out-of-pocket business-related expenses
actually incurred in the performance of Employee’s duties under this Agreement
so long as Employee timely submits all documentation for such expenses, as
required by Company policy in effect from time to time. Any such reimbursement
of expenses shall be made by the Company upon or as soon as practicable
following receipt of such documentation (but in any event not later than the
close of Employee’s taxable year following the taxable year in which the expense
is incurred by Employee). In no event shall any reimbursement be made to
Employee for any expenses incurred after the date of Employee’s termination of
employment with the Company.

6. Benefits.

(a) During the Employment Period, Employee shall be eligible to participate in
the same benefit plans and programs in which other similarly situated Company
employees are eligible to participate, subject to the terms and conditions of
the applicable plans and programs in effect from time to time. The Company shall
not, however, by reason of this Section 6, be obligated to institute, maintain,
or refrain from changing, amending, or discontinuing, any such plan or policy,
so long as such changes are similarly applicable to similarly situated Company
employees generally.

(b) During the Employment Period, Employee shall be eligible to take paid time
off in accordance with the Company’s paid time off policy as in effect from time
to time. Unless otherwise provided for in any such paid time off policy,
Employee shall forfeit (and shall not be entitled to any payment in respect of)
any accrued but unused paid time off entitlement at the end of each calendar
year or the end of the Employment Period.

7. Termination of Employment.

(a) Company’s Right to Terminate Employee’s Employment for Cause. The Company
shall have the right to terminate Employee’s employment hereunder at any time
for Cause. For purposes of this Agreement, “Cause” shall mean:

(i) Employee’s material breach of this Agreement or any other written agreement
between Employee and one or more members of the Company Group, including
Employee’s breach of any representation, warranty or covenant made under any
such agreement;

(ii) Employee’s material breach of any law applicable to the workplace or
employment relationship, or Employee’s material breach of any policy or code of
conduct established by a member of the Company Group and applicable to Employee;

 

3



--------------------------------------------------------------------------------

(iii) Employee’s gross negligence, willful misconduct, breach of fiduciary duty,
fraud, theft or embezzlement;

(iv) the commission by Employee of, or conviction or indictment of Employee for,
or plea of nolo contendere by Employee to, any felony (or state law equivalent)
or any crime involving moral turpitude; or

(v) Employee’s willful failure or refusal, other than due to Disability, to
perform Employee’s obligations pursuant to this Agreement or to follow any
lawful directive from the Board, as determined by the Board (sitting without
Employee, if applicable); provided, however, that if Employee’s actions or
omissions as set forth in this Section 7(a)(v) are of such a nature that the
Board determines that they are curable by Employee, such actions or omissions
must remain uncured thirty (30) days after the Board first provided Employee
written notice of the obligation to cure such actions or omissions.

(b) Company’s Right to Terminate for Convenience. The Company shall have the
right to terminate Employee’s employment for convenience at any time and for any
reason, or no reason at all, upon written notice to Employee.

(c) Employee’s Right to Terminate for Good Reason. Employee shall have the right
to terminate Employee’s employment with the Company at any time for Good Reason.
For purposes of this Agreement, “Good Reason” shall mean:

(i) a material diminution in Employee’s Base Salary or authority, duties and
responsibilities with the Company and its subsidiaries; provided, however, that
if Employee is serving as an officer or member of the board of directors (or
similar governing body) of any subsidiary of the Parent or any other entity in
which the Parent holds an equity interest, in no event shall the removal of
Employee as an officer or board member from such entity, regardless of the
reason for such removal, constitute Good Reason;

(ii) a material breach by the Company of any of its obligations under this
Agreement; or

(iii) the relocation of the geographic location of Employee’s principal place of
employment by more than seventy-five (75) miles from the location of Employee’s
principal place of employment as of the Effective Date.

Notwithstanding the foregoing provisions of this Section 7(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition described in Section 7(c)(i), (ii)
or (iii) giving rise to Employee’s termination of employment must have arisen
without Employee’s consent; (B) Employee must provide written notice to the
Board of the existence of such condition(s) within thirty (30) days after the
initial occurrence of such condition(s); (C) the condition(s) specified in such
notice must remain uncorrected for thirty (30) days following the Board’s
receipt of such written notice; and (D) the date of Employee’s termination of
employment must occur within sixty (60) days after end of the period referenced
in clause (C).

 

4



--------------------------------------------------------------------------------

(d) Death or Disability. Upon the death or Disability of Employee, Employee’s
employment with Company shall automatically (and without any further action by
any person or entity) terminate. For purposes of this Agreement, a “Disability”
shall exist if either (i) the Board determines that Employee is unable to
perform the essential functions of Employee’s position (after accounting for
reasonable accommodation, if applicable and required by applicable law), due to
physical or mental impairment that continues, or can reasonably be expected to
continue, for a period in excess of one hundred-twenty (120) consecutive days or
one hundred-eighty (180) days, whether or not consecutive (or for any longer
period as may be required by applicable law), in any twelve (12)-month period or
(ii) Employee becomes eligible to receive benefits under the Company’s long-term
disability plan, as in effect from time to time.

(e) Employee’s Right to Terminate for Convenience. In addition to Employee’s
right to terminate Employee’s employment for Good Reason, Employee shall have
the right to terminate Employee’s employment with the Company for convenience at
any time and for any other reason, or no reason at all, upon thirty (30) days’
advance written notice to the Company; provided, however, that if Employee has
provided notice to the Company of Employee’s termination of employment, the
Company may determine, in its sole discretion, that such termination shall be
effective on any date prior to the effective date of termination provided in
such notice (and, if such earlier date is so required, then it shall not change
the basis for Employee’s termination of employment nor be construed or
interpreted as a termination of employment pursuant to Section 7(b)).

(f) Effect of Termination.

(i) Death or Disability. If Employee’s employment hereunder is terminated upon
the death or Disability of Employee, then so long as (and only if) Employee (or
Employee’s guardian or the executor or other authorized representative of
Employee’s estate): (A) executes on or before the Release Expiration Date (as
defined below), and does not revoke within any time provided by the Company to
do so, a release of all claims in a form acceptable to the Company (the
“Release”), which Release shall release each member of the Company Group and
their respective affiliates, and the foregoing entities’ respective
shareholders, members, partners, officers, managers, directors, fiduciaries,
employees, representatives, agents and benefit plans (and fiduciaries of such
plans) from any and all claims, including any and all causes of action arising
out of Employee’s employment with the Company and any other member of the
Company Group or the termination of such employment, but excluding all claims to
severance payments Employee may have under this Section 7 (the “Release
Requirement”); and (B) does not violate the terms of Sections 9, 10 and 11, then
the Company shall pay Employee the STI Award, if any, for the STI Year that
includes the date on which Employee’s employment terminates (the “Termination
Date”), determined based on actual performance and paid on the date short-term
incentive awards for such STI Year are paid to other executives of the Company.

(ii) Termination without Cause; Resignation for Good Reason. If Employee’s
employment hereunder is terminated prior to the expiration of the then-existing
Initial Term or Renewal Term, as applicable, (i) by the Company without Cause
pursuant to Section 7(b) or (ii) by Employee for Good Reason pursuant to
Section 7(c),

 

5



--------------------------------------------------------------------------------

then so long as (and only if) Employee: (A) satisfies the Release Requirement;
and (B) abides by the terms of each of Sections 9, 10 and 11, then the Company
shall provide Employee with the payments and benefits set forth in Sections
7(f)(ii)(A), (B) and (C) below:

(A) The Company shall pay severance to Employee in a total amount equal to
(x) the Applicable Severance Multiple (as defined below), multiplied by (y) the
sum of Employee’s Base Salary and target STI Award for the year in which the
Termination Date occurs (such total severance amount being referred to as the
“Severance Payment”). The Severance Payment will be divided into substantially
equal installments paid over the twenty-four (24)-month period following the
Termination Date; provided, however, that if the Termination Date is within a
CIC Protection Period (as defined below), then the Severance Payment will be
paid to Employee in a single lump sum on the First Payment Date (as defined
below). Subject to Section 23(d), if the Termination Date is not within a CIC
Protection Period, then, on the First Payment Date, the Company shall pay to
Employee, without interest, a number of such installments equal to the number of
such installments that would have been paid during the period beginning on the
Termination Date and ending on the First Payment Date had the installments been
paid on the Company’s regularly scheduled pay dates on or following the
Termination Date, and each of the remaining installments shall be paid on the
Company’s regularly scheduled pay dates during the remainder of such twenty-four
(24)-month period.

(B) During the portion, if any, of the eighteen (18)-month period following the
Termination Date (the “Reimbursement Period”) that Employee elects to continue
coverage for Employee and Employee’s spouse and eligible dependents, if any,
under the Company’s group health plans pursuant to Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company shall promptly reimburse
Employee on a monthly basis for the difference between the amount Employee pays
to effect and continue such coverage and the employee contribution amount that
similarly situated employees of the Company pay for the same or similar coverage
under such group health plans (the “COBRA Benefit”). Each payment of the COBRA
Benefit shall be paid to Employee on the Company’s first regularly scheduled pay
date in the calendar month immediately following the calendar month in which
Employee submits to the Company documentation of the applicable premium payment
having been paid by Employee, which documentation shall be submitted by Employee
to the Company within thirty (30) days following the date on which the
applicable premium payment is paid. Employee shall be eligible to receive such
reimbursement payments until the earliest of: (x) the last day of the
Reimbursement Period; (y) the date Employee is no longer eligible to receive
COBRA continuation coverage; and (z) the date on which Employee becomes eligible
to receive coverage under a group health plan sponsored by another employer (and
any such eligibility shall be promptly reported to the Company by Employee);
provided, however, that the election of COBRA continuation coverage and the
payment of any premiums due with respect to such COBRA continuation coverage
shall remain Employee’s sole responsibility, and

 

6



--------------------------------------------------------------------------------

the Company shall not assume any obligation for payment of any such premiums
relating to such COBRA continuation coverage. Notwithstanding the foregoing, if
the provision of the benefits described in this paragraph cannot be provided in
the manner described above without penalty, tax or other adverse impact on the
Company or any other member of the Company Group, then the Company and Employee
shall negotiate in good faith to determine an alternative manner in which the
Company may provide substantially equivalent benefits to Employee without such
adverse impact on the Company or such other member of the Company Group.

(C) The Company shall pay Employee a pro-rata portion of the STI Award for the
STI Year in which the Termination Date occurs (the “Pro-Rata STI Award”), which
shall be equal to (x) the STI Award, if any, earned for the STI Year in which
the Termination Date occurs based on actual performance (or, if the Termination
Date occurs during a CIC Protection Period, the greater of target or actual
performance), multiplied by (y) a fraction, the numerator of which is the number
of days that have elapsed from the beginning of such STI Year through the
Termination Date and the denominator of which is the total number of days in
such STI Year. The Pro-Rata STI Award, if any, will be paid on the date
short-term incentive awards for such STI Year are paid to other executives of
the Company.

The payments and benefits described in Section 7(f)(ii)(A), (B) and (C) above
are collectively referred to herein as the “Termination Benefits.”

(iii) For the avoidance of doubt, neither the Termination Benefits nor any
portion thereof shall be payable if Employee’s employment hereunder terminates:
(A) pursuant to any of the circumstances described in Sections 7(a), 7(d) or
7(e) above, or (B) upon the expiration of the then-existing Initial Term or
Renewal Term, as applicable, as a result of a non-renewal of the term of
Employee’s employment under this Agreement by the Company or Employee pursuant
to Section 4.

(iv) If the Release is not executed and returned to the Company on or before the
Release Expiration Date, and the required revocation period has not fully
expired without revocation of the Release by Employee, then Employee shall not
be entitled to any portion of the STI Award under Section 7(f)(i) or any of the
Termination Benefits, as applicable. As used herein, the “Release Expiration
Date” is that date that is twenty-one (21) days following the date upon which
the Company delivers the Release to Employee (which shall occur no later than
seven (7) days after the Termination Date) or, in the event that such
termination of employment is “in connection with an exit incentive or other
employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967), the date that is forty-five (45) days
following such delivery date.

(v) As used herein, (A) “Applicable Severance Multiple” means two (2); provided,
however, that if the Termination Date occurs during a CIC Protection Period,
Applicable Severance Multiple means two and a half (2.5); (B) “Change in
Control” has the meaning given to such term in the Charah Solutions, Inc. 2018
Omnibus Incentive Plan; (C) “CIC Protection Period” means the date on which a
Change in Control occurs and the twenty-four (24) month period immediately
thereafter; and (D) “First Payment Date” means the Company’s first regularly
scheduled pay date that is on or after the date that is sixty (60) days after
the Termination Date.

 

7



--------------------------------------------------------------------------------

(g) Severance Clawback. Notwithstanding any provision of this Agreement to the
contrary, in the event that the Company determines that Employee is eligible to
receive the Termination Benefits pursuant to Section 7(f) but, after such
determination, the Company subsequently acquires evidence or determines that:
(i) Employee has failed to abide by the terms of Sections 9, 10 or 11; or (ii) a
Cause condition existed prior to the Termination Date that, had the Company been
fully aware of such condition, would have given the Company the right to
terminate Employee’s employment pursuant to Section 7(a), then the Company shall
have the right to cease the payment of any future installments of the Severance
Payment and the COBRA Benefit and any Pro-Rata STI Award, and Employee shall
promptly return to the Company all installments of the Severance Payment and the
COBRA Benefit and any Pro-Rata STI Award received by Employee prior to the date
that the Company determines that the conditions of this Section 7(g) have been
satisfied.

8. Disclosures. Promptly (and in any event, within three (3) business days) upon
becoming aware of (a) any actual or potential Conflict of Interest or (b) any
lawsuit, claim or arbitration filed against or involving Employee or any trust
or vehicle owned or controlled by Employee, in each case, Employee shall
disclose such actual or potential Conflict of Interest or such lawsuit, claim or
arbitration to the Board. A “Conflict of Interest” shall exist when Employee
engages in, or plans to engage in, any activities, associations, or interests
that conflict with, or create an appearance of a conflict with, Employee’s
duties, responsibilities, authorities, or obligations for and to any member of
the Company Group.

9. Confidentiality. In the course of Employee’s employment with the Company and
the performance of Employee’s duties on behalf of the Company Group hereunder,
Employee will be provided with, and have access to, Confidential Information (as
defined below). In consideration of Employee’s receipt and access to such
Confidential Information, and as a condition of Employee’s employment hereunder,
Employee shall comply with this Section 9.

(a) Both during the Employment Period and thereafter, except as expressly
permitted by this Agreement or by directive of the Board, Employee shall not
disclose any Confidential Information to any person or entity and shall not use
any Confidential Information except for the benefit of the Company Group.
Employee acknowledges and agrees that Employee would inevitably use and disclose
Confidential Information in violation of this Section 9 if Employee were to
violate any of the covenants set forth in Section 10. Employee shall follow all
Company Group policies and protocols regarding the security of all documents and
other materials containing Confidential Information (regardless of the medium on
which Confidential Information is stored). The covenants of this Section 9(a)
shall apply to all Confidential Information, whether now known or later to
become known to Employee during the period that Employee is employed by or
affiliated with the Company or any other member of the Company Group.

 

8



--------------------------------------------------------------------------------

(b) Notwithstanding any provision of Section 9(a) to the contrary, Employee may
make the following disclosures and uses of Confidential Information:

(i) disclosures to other employees of a member of the Company Group who have a
need to know the information in connection with the businesses of the Company
Group;

(ii) disclosures to customers and suppliers when, in the reasonable and good
faith belief of Employee, such disclosure is in connection with Employee’s
performance of Employee’s duties under this Agreement and is in the best
interests of the Company Group;

(iii) disclosures and uses that are approved in writing by the Board; or

(iv) disclosures to a person or entity that has (x) been retained by a member of
the Company Group to provide services to one or more members of the Company
Group and (y) agreed in writing to abide by the terms of a confidentiality
agreement.

(c) Upon the expiration of the Employment Period, and at any other time upon
request of the Company, Employee shall promptly surrender and deliver to the
Company all documents (including electronically stored information) and all
copies thereof and all other materials of any nature containing or pertaining to
all Confidential Information and any other Company Group property (including any
Company Group-issued computer, mobile device or other equipment) in Employee’s
possession, custody or control and Employee shall not retain any such documents
or other materials or property of the Company Group. Within five (5) days of any
such request, Employee shall certify to the Company in writing that all such
documents, materials and property have been returned to the Company.

(d) All trade secrets, non-public information, designs, ideas, concepts,
improvements, product developments, discoveries and inventions, whether
patentable or not, that are or have been conceived, made, developed or acquired
by or disclosed to Employee, individually or in conjunction with others, during
the period that Employee is or has been employed by or affiliated with the
Company or any other member of the Company Group (whether during business hours
or otherwise and whether on the Company’s premises or otherwise) that relate to
any member of the Company Group’s businesses or properties, products or services
(including all such information relating to corporate opportunities, operations,
future plans, methods of doing business, business plans, strategies for
developing business and market share, research, financial and sales data,
pricing terms, evaluations, opinions, interpretations, acquisition prospects,
the identity of customers or acquisition targets or their requirements, the
identity of key contacts within customers’ organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks) is defined as “Confidential
Information.” Moreover, all documents, videotapes, written presentations,
brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, e-mail, voice mail, electronic
databases, maps, drawings, architectural renditions, models and all other
writings or materials of any type including or embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression are and shall be the sole and exclusive property of
the Company or the other applicable member of the Company Group and be subject
to the same restrictions on disclosure applicable to all Confidential
Information pursuant to this Agreement. For purposes of

 

9



--------------------------------------------------------------------------------

this Agreement, Confidential Information shall not include any information that
(i) is or becomes generally available to the public other than as a result of a
disclosure or wrongful act of Employee or any of Employee’s agents; (ii) was
available to Employee on a non-confidential basis before its disclosure by a
member of the Company Group; or (iii) becomes available to Employee on a
non-confidential basis from a source other than a member of the Company Group;
provided, however, that such source is not bound by a confidentiality agreement
with, or other obligation with respect to confidentiality to, a member of the
Company Group.

(e) Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict Employee from lawfully: (i) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by, any governmental authority
(including the U.S. Securities and Exchange Commission) regarding a possible
violation of any law; (ii) responding to any inquiry or legal process directed
to Employee from any such governmental authority; (iii) testifying,
participating or otherwise assisting in any action or proceeding by any such
governmental authority relating to a possible violation of law; or (iv) making
any other disclosures that are protected under the whistleblower provisions of
any applicable law. Additionally, pursuant to the federal Defend Trade Secrets
Act of 2016, an individual shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that:
(A) is made (1) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney and (2) solely for the purpose
of reporting or investigating a suspected violation of law; (B) is made to the
individual’s attorney in relation to a lawsuit for retaliation against the
individual for reporting a suspected violation of law; or (C) is made in a
complaint or other document filed in a lawsuit or proceeding, if such filing is
made under seal. Nothing in this Agreement requires Employee to obtain prior
authorization before engaging in any conduct described in this paragraph, or to
notify the Company that Employee has engaged in any such conduct.

10. Non-Competition; Non-Solicitation; Non-Disparagement.

(a) The Company shall provide Employee access to Confidential Information for
use only during the Employment Period, and Employee acknowledges and agrees that
the Company Group will be entrusting Employee, in Employee’s unique and special
capacity, with developing the goodwill of the Company Group, and as an express
incentive for the Company to enter into this Agreement and employ Employee
hereunder, Employee has voluntarily agreed to the covenants set forth in this
Section 10. Employee agrees and acknowledges that the limitations and
restrictions set forth herein, including geographical and temporal restrictions
on certain competitive activities, are reasonable in scope and purpose in all
respects, do not interfere with public interests, will not cause Employee undue
hardship, and are material and substantial parts of this Agreement intended and
necessary to prevent unfair competition and to protect the Company Group’s
Confidential Information, goodwill and legitimate business interests.

 

10



--------------------------------------------------------------------------------

(b) During the Prohibited Period, Employee shall not, without the prior written
approval of the Board, directly or indirectly, for Employee or on behalf of or
in conjunction with any other person or entity of any nature:

(i) engage in or participate within the Market Area in competition with any
member of the Company Group in any aspect of the Business, including by directly
or indirectly: (A) owning, managing, operating, or being an officer or director
of, any business that competes with any member of the Company Group in the
Market Area, or (B) joining, becoming an employee or consultant of, or otherwise
being affiliated with, any person or entity engaged in, or planning to engage
in, the Business in the Market Area in competition, or anticipated competition,
with any member of the Company Group in any capacity (with respect to this
clause (B)) in which Employee’s duties or responsibilities are the same as or
similar to the duties or responsibilities that Employee had on behalf of any
member of the Company Group;

(ii) appropriate any Business Opportunity of, or relating to, any member of the
Company Group located in the Market Area;

(iii) solicit, canvass, approach, encourage, entice or induce any customer or
supplier of any member of the Company Group to cease or lessen such customer’s
or supplier’s business with any member of the Company Group; or

(iv) solicit, canvass, approach, encourage, entice or induce any employee or
contractor of any member of the Company Group to terminate his, her or its
employment or engagement with any member of the Company Group.

(c) Because of the difficulty of measuring economic losses to the Company Group
as a result of a breach or threatened breach of the covenants set forth in
Section 9 and in this Section 10, and because of the immediate and irreparable
damage that would be caused to the members of the Company Group for which they
would have no other adequate remedy, the Company and each other member of the
Company Group shall be entitled to enforce the foregoing covenants, in the event
of a breach or threatened breach, by injunctions and restraining orders from any
court of competent jurisdiction, without the necessity of showing any actual
damages or that money damages would not afford an adequate remedy, and without
the necessity of posting any bond or other security. The aforementioned
equitable relief shall not be the Company’s or any other member of the Company
Group’s exclusive remedy for a breach but instead shall be in addition to all
other rights and remedies available to the Company and each other member of the
Company Group at law and equity.

(d) The covenants in this Section 10, and each provision and portion hereof, are
severable and separate, and the unenforceability of any specific covenant (or
portion thereof) shall not affect the provisions of any other covenant (or
portion thereof). Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent which such arbitrator or court
deems reasonable, and this Agreement shall thereby be reformed.

(e) The following terms shall have the following meanings:

(i) “Business” shall mean the business and operations that are the same or
similar to those performed by the Company and any other member of the Company
Group during the Employment Period, which business and operations include:
(A) coal ash management and recycling, environmental remediation and outage
maintenance services;

 

11



--------------------------------------------------------------------------------

(B) the design and implementation of solutions for complex environmental
projects (such as ash pond closures) and coal ash recycling (and facilitation
thereof, including through byproduct sales and other beneficial use services);
(C) byproduct sales for power generation customers (including sale and recycling
of coal combustion residuals); and (D) maintenance and technical services for
fossil services and nuclear services clients (including management of coal ash
for coal-fired power generation facilities) and providing services with respect
to maintenance, outage services, facility maintenance and staffing solutions for
nuclear and fossil power generation facilities.

(ii) “Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Business.

(iii) “Market Area” shall mean: (A) the geographic area within a 250-mile radius
of any office or other facility of the Company or any other member of the
Company Group or any work site (including any project site, customer office or
any other facility owned, operated, serviced or managed by a member of the
Company Group) where Participant worked or for which Participant had direct or
indirect responsibility during the period of Participant’s employment with the
Company or any other member of the Company Group; and (B) those geographic areas
set forth on Exhibit A hereto.

(iv) “Prohibited Period” shall mean the period during which Employee is employed
by any member of the Company Group and continuing for a period of twenty-four
(24) months following the date that Employee is no longer employed by any member
of the Company Group.

(f) Subject to Section 9(e) above, Employee agrees that during the period from
and after the Effective Date, Employee will not, and will cause Employee’s
affiliates to not, make, publish, or communicate any disparaging or defamatory
comments regarding any member of the Company Group or any of their respective
current or former directors, officers, members, managers, partners, executives
or direct or indirect owners (including equityholders).

11. Ownership of Intellectual Property. Employee agrees that the Company shall
own, and Employee shall (and hereby does) assign, all right, title and interest
(including patent rights, copyrights, trade secret rights, mask work rights,
trademark rights, and all other intellectual and industrial property rights of
any sort throughout the world) relating to any and all inventions (whether or
not patentable), works of authorship, mask works, designs, know-how, ideas and
information authored, created, contributed to, made or conceived or reduced to
practice, in whole or in part, by Employee during the period in which Employee
is or has been employed by or affiliated with the Company or any other member of
the Company Group that either (a) relate, at the time of conception, reduction
to practice, creation, derivation or development, to any member of the Company
Group’s businesses or actual or anticipated research or development, or (b) were
developed on any amount of the Company’s or any other member of the Company
Group’s time or with the use of any member of the Company Group’s equipment,
supplies, facilities or trade secret information (all of the foregoing
collectively referred to herein as “Company Intellectual Property”), and
Employee shall promptly disclose all Company Intellectual Property to the
Company. All of Employee’s works of authorship and associated copyrights created
during the period in which Employee is employed by or affiliated with the
Company or any other member of

 

12



--------------------------------------------------------------------------------

the Company Group and in the scope of Employee’s employment or engagement shall
be deemed to be “works made for hire” within the meaning of the Copyright Act.
Employee shall perform, during and after the period in which Employee is or has
been employed by or affiliated with the Company or any other member of the
Company Group, all acts deemed necessary by the Company to assist each member of
the Company Group, at the Company’s expense, in obtaining and enforcing its
rights throughout the world in the Company Intellectual Property. Such acts may
include execution of documents and assistance or cooperation (i) in the filing,
prosecution, registration, and memorialization of assignment of any applicable
patents, copyrights, mask work, or other applications, (ii) in the enforcement
of any applicable patents, copyrights, mask work, moral rights, trade secrets,
or other proprietary rights, and (iii) in other legal proceedings related to the
Company Intellectual Property.

12. Arbitration.

(a) Subject to Section 12(b), any dispute, controversy or claim between Employee
and any member of the Company Group arising out of or relating to this Agreement
or Employee’s employment or engagement with any member of the Company Group will
be finally settled by arbitration in Louisville, Kentucky in accordance with the
then-existing American Arbitration Association (“AAA”) Employment Arbitration
Rules. The arbitration award shall be final and binding on both parties. Any
arbitration conducted under this Section 12 shall be private, and shall be heard
by a single arbitrator (the “Arbitrator”) selected in accordance with the
then-applicable rules of the AAA. The Arbitrator shall expeditiously hear and
decide all matters concerning the dispute. Except as expressly provided to the
contrary in this Agreement, the Arbitrator shall have the power to (i) gather
such materials, information, testimony and evidence as the Arbitrator deems
relevant to the dispute before him or her (and each party will provide such
materials, information, testimony and evidence requested by the Arbitrator), and
(ii) grant injunctive relief and enforce specific performance. All disputes
shall be arbitrated on an individual basis, and each party hereto hereby
foregoes and waives any right to arbitrate any dispute as a class action or
collective action or on a consolidated basis or in a representative capacity on
behalf of other persons or entities who are claimed to be similarly situated, or
to participate as a class member in such a proceeding. The decision of the
Arbitrator shall be reasoned, rendered in writing, be final and binding upon the
disputing parties and the parties agree that judgment upon the award may be
entered by any court of competent jurisdiction.

(b) Notwithstanding Section 12(a), either party may make a timely application
for, and obtain, judicial emergency or temporary injunctive relief to enforce
any of the provisions of Sections 9 through 11 provided, however, that the
remainder of any such dispute (beyond the application for emergency or temporary
injunctive relief) shall be subject to arbitration under this Section 12.

(c) By entering into this Agreement and entering into the arbitration provisions
of this Section 12, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL.

 

13



--------------------------------------------------------------------------------

(d) Nothing in this Section 12 shall prohibit a party to this Agreement from
(i) instituting litigation to enforce any arbitration award, or (ii) joining the
other party to this Agreement in a litigation initiated by a person or entity
that is not a party to this Agreement. Further, nothing in this Section 12
precludes Employee from filing a charge or complaint with a federal, state or
other governmental administrative agency.

13. Defense of Claims. During the Employment Period and thereafter, upon request
from the Company, Employee shall cooperate with the Company Group in the defense
of any claims or actions that may be made by or against any member of the
Company Group that relate to Employee’s actual or prior areas of responsibility.
In making any such request for cooperation following the Termination Date, the
Company will take into consideration Employee’s then-existing personal and
professional obligations, as applicable. The Company shall reimburse Employee
for Employee’s reasonable and documented out-of-pocket expenses incurred by
Employee following the Termination Date to comply with Employee’s obligations
under this Section 13.

14. Withholdings; Deductions. The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Employee.

15. Title and Headings; Construction. Titles and headings to Sections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof. Any and all Exhibits or Attachments referred to in
this Agreement are, by such reference, incorporated herein and made a part
hereof for all purposes. Unless the context requires otherwise, all references
to laws, regulations, contracts, documents, agreements and instruments refer to
such laws, regulations, contracts, agreements and instruments as they may be
amended from time to time, and references to particular provisions of laws or
regulations include a reference to the corresponding provisions of any
succeeding law or regulation. All references to “dollars” or “$” in this
Agreement refer to United States dollars. The words “herein”, “hereof”,
“hereunder” and other compounds of the word “here” shall refer to the entire
Agreement, including all Exhibits attached hereto, and not to any particular
provision hereof. The word “or” is not exclusive. Wherever the context so
requires, the masculine gender includes the feminine or neuter, and the singular
number includes the plural and conversely. All references to “including” shall
be construed as meaning “including without limitation.” Neither this Agreement
nor any uncertainty or ambiguity herein shall be construed or resolved against
any party hereto, whether under any rule of construction or otherwise. On the
contrary, this Agreement has been reviewed by each of the parties hereto and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of the parties
hereto.

16. Applicable Law; Submission to Jurisdiction. This Agreement shall in all
respects be construed according to the laws of the Commonwealth of Kentucky
without regard to its conflict of laws principles that would result in the
application of the laws of another jurisdiction. With respect to any claim or
dispute related to or arising under this Agreement, the parties hereby consent
to the arbitration provisions of Section 12 and recognize and agree that should
any resort to a court be necessary and permitted under this Agreement, then they
consent to the exclusive jurisdiction, forum and venue of the state and federal
courts (as applicable) located in Louisville, Kentucky.

 

14



--------------------------------------------------------------------------------

17. Entire Agreement and Amendment. This Agreement contains the entire agreement
of the parties with respect to the matters covered herein and supersedes all
prior and contemporaneous agreements and understandings, oral or written,
between the parties hereto concerning the subject matter hereof; provided,
however, that the provisions of this Agreement are in addition to and complement
(and do not replace or supersede) any other written agreement(s) or parts
thereof between Employee and any member of the Company Group that create
restrictions on Employee with respect to confidentiality, non-disclosure,
non-competition, non-solicitation or non-disparagement. Without limiting the
scope of the preceding sentence, except as otherwise expressly provided in this
Section 17, all understandings and agreements preceding the Effective Date and
relating to the subject matter hereof (including the Prior Agreement) are hereby
null and void and of no further force or effect, and this Agreement shall
supersede all other agreements, written or oral, that purport to govern the
terms of Employee’s employment (including Employee’s compensation) with any
member of the Company Group. Employee acknowledges and agrees that the Prior
Agreement is hereby terminated and has been satisfied in full, as has any other
employment agreement between Employee and any member of the Company Group. In
entering into this Agreement, Employee expressly acknowledges and agrees that
Employee has received all sums and compensation that Employee has been owed, is
owed or ever could be owed pursuant to the agreement(s) referenced in the
previous sentence and for services provided to any member of the Company Group
through the date that Employee signs this Agreement, with the exception of any
unpaid base salary for the pay period that includes the date on which Employee
signs this Agreement. This Agreement may be amended only by a written instrument
executed by both parties hereto.

18. Waiver of Breach. Any waiver of this Agreement must be executed by the party
to be bound by such waiver. No waiver by either party hereto of a breach of any
provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time.

19. Assignment. This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee. The Company may assign this Agreement without
Employee’s consent, including to any member of the Company Group and to any
successor to or acquirer of (whether by merger, purchase or otherwise) all or
substantially all of the equity, assets or businesses of the Company.

20. Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person,
(b) when sent by electronic mail (with confirmation of receipt) on a business
day to the e-mail address set forth below, if applicable; provided, however,
that if a notice is sent by facsimile transmission after normal business hours
of the recipient or on a non-business day, then it shall be deemed to have been
received on the next business day after it is sent, (c) on the first business
day after such notice is sent by express overnight courier service, or (d) on
the second business day following deposit with an internationally-recognized
second-day courier service with proof of receipt maintained, in each case, to
the following address, as applicable:

 

15



--------------------------------------------------------------------------------

If to the Company, addressed to:

Charah, LLC

Attention: Vice President of Legal Affairs

12601 Plantside Drive

Louisville, Kentucky 40299

E-mail:                                                              

If to the Parent, addressed to:

Charah Solutions, Inc.

Attention: Vice President of Legal Affairs

12601 Plantside Drive

Louisville, Kentucky 40299

E-mail:                                                              

If to Employee, addressed to Employee’s last known address on file with the
Company.

21. Counterparts. This Agreement may be executed in any number of counterparts,
including by electronic mail or facsimile, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument. Each counterpart may consist of a copy
hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.

22. Deemed Resignations. Except as otherwise determined by the Board or as
otherwise agreed to in writing by Employee and any member of the Company Group
prior to the termination of Employee’s employment with the Company or any member
of the Company Group, any termination of Employee’s employment shall constitute,
as applicable, an automatic resignation of Employee: (a) as an officer of the
Company and each member of the Company Group; (b) from the Board; and (c) from
the board of directors or board of managers (or similar governing body) of any
member of the Company Group and from the board of directors or board of managers
(or similar governing body) of any corporation, limited liability entity,
unlimited liability entity or other entity in which any member of the Company
Group holds an equity interest and with respect to which board of directors or
board of managers (or similar governing body) Employee serves as such Company
Group member’s designee or other representative.

23. Section 409A.

(a) Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986 (the “Code”), and the applicable Treasury
regulations and administrative guidance issued thereunder (collectively,
“Section 409A”) or an exemption therefrom and shall be construed and
administered in accordance with such intent. Any payments under this Agreement
that may be excluded from Section 409A either as separation pay due to an
involuntary separation from service

 

16



--------------------------------------------------------------------------------

or as a short-term deferral shall be excluded from Section 409A to the maximum
extent possible. For purposes of Section 409A, each installment payment provided
under this Agreement shall be treated as a separate payment. Any payments to be
made under this Agreement upon a termination of Employee’s employment shall only
be made if such termination of employment constitutes a “separation from
service” under Section 409A.

(b) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of
Employee’s taxable year following the taxable year in which such expense was
incurred by Employee, (ii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (iii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year; provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period in which the arrangement
is in effect.

(c) Notwithstanding any provision in this Agreement to the contrary, if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if Employee’s receipt of such payment or benefit is
not delayed until the earlier of (i) the date of Employee’s death or (ii) the
date that is six (6) months after the Termination Date (such date, the
“Section 409A Payment Date”), then such payment or benefit shall not be provided
to Employee (or Employee’s estate, if applicable) until the Section 409A Payment
Date. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall any member of the Company
Group be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Employee on account of non-compliance
with Section 409A.

(d) To the extent that the aggregate amount of the installments of the Severance
Payment that would otherwise be paid pursuant to the provisions of
Section 7(f)(ii)(A) after March 15 of the calendar year following the calendar
year in which the Termination Date occurs (the “Applicable March 15”) exceeds
the maximum exemption amount under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A), then such excess shall be paid to Employee in a
lump sum on the Applicable March 15 (or the first business day preceding the
Applicable March 15 if the Applicable March 15 is not a business day) and the
installments of the Severance Payment payable after the Applicable March 15
shall be reduced by such excess (beginning with the installment first payable
after the Applicable March 15 and continuing with the next succeeding
installment until the aggregate reduction equals such excess).

24. Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Employee is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Employee has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below

 

17



--------------------------------------------------------------------------------

zero) so that the present value of such total amounts and benefits received by
Employee from the Company or any of its affiliates shall be one dollar ($1.00)
less than three times Employee’s “base amount” (as defined in Section 280G(b)(3)
of the Code) and so that no portion of such amounts and benefits received by
Employee shall be subject to the excise tax imposed by Section 4999 of the Code
or (b) paid in full, whichever produces the better net after-tax position to
Employee (taking into account any applicable excise tax under Section 4999 of
the Code and any other applicable taxes). The reduction of payments and benefits
hereunder, if applicable, shall be made by reducing, first, payments or benefits
to be paid in cash hereunder in the order in which such payment or benefit would
be paid or provided (beginning with such payment or benefit that would be made
last in time and continuing, to the extent necessary, through to such payment or
benefit that would be made first in time) and, then, reducing any benefit to be
provided in-kind hereunder in a similar order. The determination as to whether
any such reduction in the amount of the payments and benefits provided hereunder
is necessary shall be made by the Company in good faith. If a reduced payment or
benefit is made or provided and through error or otherwise that payment or
benefit, when aggregated with other payments and benefits from the Company or
any of its affiliates used in determining if a “parachute payment” exists,
exceeds one dollar ($1.00) less than three times Employee’s base amount, then
Employee shall immediately repay such excess to the Company upon notification
that an overpayment has been made. Nothing in this Section 24 shall require any
member of the Company Group to be responsible for, or have any liability or
obligation with respect to, Employee’s excise tax liabilities under Section 4999
of the Code.

25. Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the Board
(or a committee thereof), amounts paid or payable under this Agreement shall be
subject to the provisions of any applicable clawback policies or procedures
adopted by any member of the Company Group, which clawback policies or
procedures may provide for forfeiture and/or recoupment of amounts paid or
payable under this Agreement. Notwithstanding any provision of this Agreement to
the contrary, each member of the Company Group reserves the right, without the
consent of Employee, to adopt any such clawback policies and procedures,
including such policies and procedures applicable to this Agreement with
retroactive effect.

26. Indemnification. If Employee is made a party or is threatened to be made a
party to or is involved in any action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of the fact that Employee
is or was an employee, director or officer of any member of the Company Group or
is or was serving at the request of the Company as a director, officer, employee
or agent of another corporation or of a partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans
(other than, in each case, any action, suit or proceeding initiated by Employee
or any member of the Company Group or any of its affiliates or any of their
respective directors, officers, managers, members, partners or employees related
to any contest or dispute between Employee and any member of the Company Group
or any of its affiliates or any of their respective directors, officers,
managers, members, partners or employees with respect to this Agreement or
Employee’s employment, engagement or any termination thereof), Employee shall be
indemnified and held harmless by the Company to the fullest extent authorized by
the Company’s organizational and governing documents and by applicable laws
against all liabilities and losses (including reasonable attorneys’ fees,
judgments, fines or penalties) incurred or suffered by Employee in connection
therewith; provided, however, that if Employee is seeking indemnification in
connection with a proceeding (or part thereof) initiated by Employee, the
Company shall indemnify Employee with respect to such proceeding (or part
thereof) only if such proceeding (or part thereof) was authorized by the Board.

 

18



--------------------------------------------------------------------------------

27. Effect of Termination. The provisions of Sections 7, 9-14 and 22 and those
provisions necessary to interpret and enforce them, shall survive any
termination of this Agreement and any termination of the employment relationship
between Employee and the Company.

28. Third-Party Beneficiaries. Each member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of Employee’s
obligations under Sections 8, 9, 10, 11, 12, 16 and 22 and shall be entitled to
enforce such obligations as if a party hereto.

29. Severability. If an arbitrator or court of competent jurisdiction determines
that any provision of this Agreement (or portion thereof) is invalid or
unenforceable, then the invalidity or unenforceability of that provision (or
portion thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed and effective as of the Effective Date.

 

EMPLOYEE

/s/ Scott Sewell

Scott Sewell CHARAH, LLC By:  

/s/ Steve Brehm

  Name:   Steve Brehm   Title:   Vice President of Legal Affairs and Corporate
Secretary Solely for purposes of Section 3(c): CHARAH SOLUTIONS, INC. By:  

/s/ Steve Brehm

  Name:   Steve Brehm   Title:   Vice President of Legal Affairs and Corporate
Secretary

SIGNATURE PAGE TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

The following parishes within the State of Louisiana:

Acadia, Allen, Ascension, Assumption, Avoyelles, Beauregard, Bienville, Bossier,
Caddo, Calcasieu, Caldwell, Cameron, Catahoula, Claiborne, Concordia, DeSoto,
East Baton Rouge, East Carroll, East Feliciana, Evangeline, Franklin, Grant,
Iberia, Iberville, Jackson, Jefferson, Jefferson Davis, Lafayette, Lafourche,
LaSalle, Lincoln, Livingston, Madison, Morehouse, Natchitoches, Orleans,
Ouachita, Plaquemines, Pointe Coupee, Rapides, Red River, Richland, Sabine, St.
Bernard, St. Charles, St. Helena, St. James, St. John, St. Landry, St. Martin,
St. Mary, St. Tammany, Tangipahoa, Tensas, Terrebonne, Union, Vermilion, Vernon,
Washington, Webster, West Baton Rouge, West Carroll, West Feliciana, and Winn

 

EXHIBIT A